Citation Nr: 0121451	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  97-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for defective hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from April 1967 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO determined 
that new and material evidence sufficient to reopen a claim 
for service connection for defective hearing had not been 
received.  Thereafter, the veteran perfected a timely appeal 
with respect the denial.  

In January 1999, the Board concluded that new and material 
evidence sufficient to reopen a claim for service connection 
for defective hearing had, in fact, been received.  
Consequently, the Board granted the veteran's petition to 
reopen his previously denied claim for service connection for 
defective hearing.  Additionally, the Board remanded the case 
to the RO for additional development.   

At the VA audiological examination conducted in September 
1999 pursuant to the Board's January 1999 remand, the veteran 
described intermittent daily bilateral tinnitus which began 
during his Vietnam service.  The Board construes this 
statement as a claim for service connection for tinnitus.  
This issue is not inextricably intertwined with the current 
appeal and is, therefore, referred to the RO for appropriate 
action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.  

As previously indicated in January 1999, the Board reopened 
the veteran's claim for service connection for bilateral 
hearing loss.  Additionally, the Board remanded the case to 
the RO for additional development.  Following the development 
the RO was requested to review the claim on a de novo basis.  
The pertinent October 1999 statement of the case shows that 
the RO apparently adjudicated the claim on the basis of 
whether new and material evidence had been submitted.  

According to the service medical records, in February 1968, 
the veteran complained of a decrease in his hearing acuity 
since a December 1967 mine blast in Vietnam.  An audiological 
evaluation completed in September 1968 demonstrated definite 
bilateral hearing loss.  Due to these findings, as well as 
the veteran's complaints of intermittent left ear pain since 
being subjected to a mortar explosion in Vietnam, the veteran 
was referred to the ear, nose, and throat clinic.  Two days 
later at the ear, nose, and throat clinic in September 1968, 
the veteran again reported that he had been subjected to a 
mortar explosion one year ago in Vietnam.  Normal tympanic 
membranes as well as bilateral sensorineural loss were shown.  
A February 1969 service medical record notation indicated 
that the veteran was going to undergo an ear, nose, and 
throat consultation for evaluation of his hearing acuity.  
The remainder of the service medical records is negative for 
complaints of, treatment or findings of bilateral hearing 
loss, except for the March 1970 separation examination, which 
demonstrated hearing loss in both of the veteran's ears.  A 
VA audiological evaluation, conducted in May 1970, indicated 
that the veteran's hearing was within the range of normal 
limits. 

A January 1996 VA audiological evaluation demonstrated some 
mild hearing loss.  Based on these in-service and 
post-service audiological findings, the Board concluded that 
a current VA examination was warranted.  

In the January 1999 remand, the Board requested that the 
veteran be scheduled for a VA examination by a specialist in 
ear disorders to determine the nature, severity, and etiology 
of any hearing loss disability.  In September 1999, the 
veteran underwent a VA audiological examination.  According 
to the report of this evaluation, the examiner diagnosed 
essentially normal hearing sensitivity in the veteran's right 
ear and borderline normal hearing sensitivity in his left 
ear.  The specific findings from this examination 
demonstrated speech recognition scores of 92% correct in the 
veteran's right ear and 84% correct in his left ear.  The 
examiner indicated that the veteran was not consistent 
throughout the speech test.  A live voice Maryland CNC test 
was completed and the veteran scored 96% correct in each ear, 
which is within normal limits.  

In an October 1999 statement the veteran indicated that he 
had difficulty communicating with the VA audiologist.  He 
requested another examination.  In view of the borderline 
findings in the left ear, and for the reasons set forth 
above, the Board is of the opinion that additional 
development is required.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  A VA examination by a specialist 
(M.D.) in ear disorders should be 
conducted to determine the nature, 
severity, and etiology of any bilateral 
hearing loss and tinnitus.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and 
the examiner should verify in the report 
that the claims folder was reviewed.  It 
is requested that an audiological 
evaluation be performed by an audiologist 
who has not previously conducted a 
compensation examination on the veteran.  

It is requested that the specialist 
obtain a detailed history of in-service 
and post-service noise exposure from the 
veteran.  Following the examination, if 
hearing loss and/or tinnitus is diagnosed 
it is requested that the examiner render 
an opinion as to whether it is as likely 
as the bilateral hearing loss and/or 
tinnitus are related to the veteran's 
military service.  A complete rationale 
for all opinions expressed should be 
provided.  

3.  The RO should then re-adjudicate the 
issue of entitlement to service connection 
for defective hearing based on a de novo 
review of the record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations pertaining 
to service connection.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




